659 F.2d 487
Barney W. JOHNSON, Plaintiff-Appellant,v.James WEBB, et al., Defendants,Gordon W. Smith, Individually and d/b/a Smitty's SpeakeasyPool Hall, Defendant-Appellee.
No. 80-3700.
United States Court of Appeals,Fifth Circuit.
Oct. 7, 1981.

1
Appeal from the United States District Court for the Eastern District of Louisiana.


2
John A. Occhipinti, New Orleans, La., for plaintiff-appellant.


3
Carl O. Brown, Jr., New Orleans, La., for defendant-appellee.


4
Before GEE and RUBIN, Circuit Judges, and SPEARS*, District Judge.

BY THE COURT:

5
The district court having declined to enter an amended Rule 54(b) certificate on the remand earlier ordered, and the present certificate being insufficient to confer jurisdiction upon us,1 we DISMISS the appeal for want of jurisdiction.


6
DISMISSED.



*
 District Judge of the Western District of Texas, sitting by designation


1
 Although the certificate contains one of the determinations required by Rule 54(b), Fed.R.Civ.P., "an express direction for entry of judgment," it does not contain the required "express determination that there is no just reason for delay."  See M.O.N.T. Boat Rental v. Union Oil Co., 613 F.2d 576, 581 n.12 (5th Cir. 1980)